DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okmianski (US 7165129 B1) in view of Yano (US 20110238899 A1).


Referring to claims 1 and 11, taking claim 11 as exemplary, Okmianski teaches
A data processing system comprising: a memory system including a storage medium and a controller; ([Okmianski col 6:31-63, Fig. 1] transaction system 100 includes a controller 105, a memory 110 and a stable storage device 115) wherein, in response to the write request, the controller temporarily stores the data in a memory, ([Okmianski col 4:55-67, col 6:31-63,] The memory 110 includes a data buffer 130, receiving a transaction at a transaction system. The system then writes the received transaction data to a data buffer) generates durability information for data stored in the memory, and transmits the durability information, ([Okmianski col 6:31-63, col 7:1-16, col 8:41-46] The memory 110 includes metadata 132 about data in the data buffer 130. The metadata 132 includes, for example, the number of transactions in the data buffer 130 waiting to be persisted to the stable storage device 115, the time that each transaction was ready for flush to the stable storage device 115, i.e., the time that each transaction was announced by the transaction processor 106, and also amounts of data submitted to the data buffer 130 for some number of recent transactions, for example, the last five transactions. The persisting of the transaction results to the stable storage device 115 is described in greater detail below with regard to FIGS. 3-8. The flush processor 108 makes this determination from the metadata 132 maintained in the memory 110 in relation to the data buffer 130.) determines whether to transmit a flush request to the controller based on the durability information ([Okmianski abstract, col 6:31-63,] a flush processor 108 for controlling flush operations, a dynamic batching process enables efficient flushing of data in a data buffer to a stable storage device. The transaction system uses constant values and dynamic values and a system performance history to adjust the rate of flushing data and also to adjust the amount of data flushed in each flush operation).
	Okmianski does not explicitly teach and a host device configured to transmit a write request to the controller to store data in the storage medium, to the host device, and wherein, the host device. Okmianski does disclose receiving transactions and data input/output device connected to the transaction system ([Okmianski abstract, col 6:31-63, Figs. 1-2]).
([Yano 0033, Fig. 5] writing from a host device to a memory) to the host device, ([Yano 0033, 0035, 0079, Fig. 5] response to host device commands) and wherein, the host device ([Yano 0033, 0035, 0079, 0184, Fig. 5] commands such as a write request, a cache flush request, and a read request from the host).
Okmianski and Yano are analogous art because they are from the same field of endeavor in storage devices. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Okmianski and Yano before him or her to modify the flush processor of Okmianski to be included in the host device of Yano, thereafter the flush processor is connected to host device. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the host device to have a self tuning auto flush process to make the ability to persist data more efficient as suggested by Okmianski and Yano. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Okmianski with Yano to obtain the invention as specified in the instant application claims.
	

Referring to claim 12, Okmianski in view of Yano teaches
The data processing system according to claim 11, wherein, when it is determined based on the durability information that a size of the data stored in the memory is equal to or less than a set size, the host device determines to transmit the flush request to the controller ([Okmianski col 8:53- col 9:16, Fig. 5] target size of data per flush 360 also referred to as a target batch size. Optimized values of target batch sizes 360 are determined as an average of the bucket's minimum and maximum buffer size).  

Referring to claim 13, Okmianski in view of Yano teaches
The data processing system according to claim 11, wherein, based on the durability information, the host device determines a write request, which is preferentially to be transmitted to the controller, among write requests waiting to be transmitted to the 5controller ([Okmianski col 10:51-61, Figs. 3, 6] the flush processor 108 waits for an announcement of a transaction waiting for a data buffer flush or waits for a predetermined timeout period and then proceeds to the next step).  

Referring to claims 2 and 14, taking claim 14 as exemplary, Okmianski in view of Yano teaches
The data processing system according to claim 11, wherein the durability information includes a size of data additionally required, based on a batch size, for all the data stored in the memory to have iodurability ([Okmianski col 9:55- col 10:4, Figs. 6, 9] the flush processor 108 uses the data buffer flush performance history 150 to determine the minimum target amount of data 145 in the data buffer 130 during flush that is needed to achieve sufficient batching to meet the rate of incoming transactions. The minimum target amount of data 145 is a variable parameter used by the transaction system 100 during operation. The process of determining the target amount of data 145 is described in FIG. 9).

Referring to claim 3, Okmianski in view of Yano teaches
The memory system according to claim 1, wherein the controller transmits the durability information to the host device in response to a write request transmitted ([Okmianski col 4:55-67] receiving a transaction at a transaction system. The system then writes the received transaction data to a data buffer) from the host device ([]).
 
Referring to claims 4 and 15, taking claim 15 as exemplary, Okmianski in view of Yano teaches 
The data processing system according to claim 11, wherein the durability information includes a size of data additionally required, based on the batch size, for the data corresponding to the write request 15to have durability ([Okmianski col 9:55- col 10:4, Figs. 6, 9] the flush processor 108 uses the data buffer flush performance history 150 to determine the minimum target amount of data 145 in the data buffer 130 during flush that is needed to achieve sufficient batching to meet the rate of incoming transactions. The minimum target amount of data 145 is a variable parameter used by the transaction system 100 during operation. The process of determining the target amount of data 145 is described in FIG. 9).  

Referring to claims 5 and 16, taking claim 16 as exemplary, Okmianski in view of Yano teaches
The data processing system according to claim 11, wherein the durability information includes a size of data, among data corresponding to the write request that, based on the batch size, has 20durability by itself without additional data ([Okmianski col 9:55- col 10:4, Figs. 6, 9] the flush processor 108 uses the data buffer flush performance history 150 to determine the minimum target amount of data 145 in the data buffer 130 during flush that is needed to achieve sufficient batching to meet the rate of incoming transactions. The minimum target amount of data 145 is a variable parameter used by the transaction system 100 during operation. The process of determining the target amount of data 145 is described in FIG. 9).  

Referring to claims 6 and 17, taking claim 17 as exemplary, Okmianski in view of Yano teaches
The data processing system according to claim 16, wherein the durability information includes a size of data, among the data corresponding to the write request, other than the data that has 25durability by itself without additional data ([Okmianski col 9:55- col 10:4, Figs. 6, 9] the flush processor 108 uses the data buffer flush performance history 150 to determine the minimum target amount of data 145 in the data buffer 130 during flush that is needed to achieve sufficient batching to meet the rate of incoming transactions. The minimum target amount of data 145 is a variable parameter used by the transaction system 100 during operation. The process of determining the target amount of data 145 is described in FIG. 9).

Referring to claim 7, Okmianski in view of Yano teaches
An operating method of a controller, the operating method 1ocomprising: generating durability information based on a batch size and a size of data temporarily stored in a memory; ([Okmianski col 6:31-63, col 7:1-16] The memory 110 includes metadata 132 about data in the data buffer 130. The metadata 132 includes, for example, the number of transactions in the data buffer 130 waiting to be persisted to the stable storage device 115, the time that each transaction was ready for flush to the stable storage device 115, i.e., the time that each transaction was announced by the transaction processor 106, and also amounts of data submitted to the data buffer 130 for some number of recent transactions, for example, the last five transactions. The persisting of the transaction results to the stable storage device 115 is described in greater detail below with regard to FIGS. 3-8)  and transmitting the durability information ([Okmianski col 8:41-46] flush processor 108 makes this determination from the metadata 132 maintained in the memory 110 in relation to the data buffer 130.).
	Okmianski does not explicitly teach to a host device in response to a write request transmitted from the host device.
Yano additionally teaches to a host device in response to a write request transmitted from the host device ([Yano 0033, 0035, 0079, 0184, Fig. 5] response to host device commands such as a write request, a cache flush request, and a read request from the host).  
Okmianski and Yano are analogous art because they are from the same field of endeavor in storage devices. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Okmianski and Yano before him or her to modify the flush processor of Okmianski to be included in the host device of Yano, thereafter the flush processor is connected to host device. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the host device to have a self tuning auto flush process to make the ability to persist data more efficient as suggested by Okmianski and Yano. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Okmianski with Yano to obtain the invention as specified in the instant application claims.

Referring to claim 8, Okmianski in view of Yano teaches
([Okmianski col 8:53- col 9:51, Figs. 1, 5, 6] target size of data per flush 360 also referred to as a target batch size and averages the values to obtain an amount of data submitted by the average transaction, also referred to as the average transaction data buffer size 160. The average transaction buffer size 155 is a variable computed by the transaction system 100 during operation. Other ways of making the determination of the average transaction buffer size 155 are possible and the invention is not limited to the method described here).

Referring to claim 9, Okmianski in view of Yano teaches
The operating method according to claim 7, wherein the durability information includes a first size difference obtained by subtracting the highest multiple of the batch size that is less than the 25data temporarily stored in the memory from the data temporarily 27stored in the memory ([Okmianski col 8:53- col 9:51, Figs. 1, 5, 6] target size of data per flush 360 also referred to as a target batch size and averages the values to obtain an amount of data submitted by the average transaction, also referred to as the average transaction data buffer size 160. The average transaction buffer size 155 is a variable computed by the transaction system 100 during operation. Other ways of making the determination of the average transaction buffer size 155 are possible and the invention is not limited to the method described here).

Referring to claim 10, Okmianski in view of Yano teaches
([Okmianski abstract, col 8:53- col 9:51, Figs. 1, 5, 6] The transaction system uses constant values and dynamic values and a system performance history to adjust the rate of flushing data and also to adjust the amount of data flushed in each flush operation including target size of data per flush 360 also referred to as a target batch size and averages the values to obtain an amount of data submitted by the average transaction, also referred to as the average transaction data buffer size 160. The average transaction buffer size 155 is a variable computed by the transaction system 100 during operation. Other ways of making the determination of the average transaction buffer size 155 are possible and the invention is not limited to the method described here).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding persisting data.
US 9996273 B1
US 20200310960 A1
US 20170131924 A1
US 20170091054 A1
US 20170069390 A1
US 20160041926 A1
US 20110264843 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132